In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-017 CR

____________________


EX PARTE JOHNNY ROBINSON




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 543790 (Harris County No.)




MEMORANDUM OPINION

	On November 30, 2007, the trial court denied Johnny Robinson's application for writ
of habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Robinson filed a response in which
he argues the merits of his application for writ of habeas corpus without first establishing that
the order is appealable.
	Regardless of whether the matters raised in the application were appropriate for
disposition by a Jefferson County district court, no appeal lies from the refusal to issue a writ
of habeas corpus unless the trial court rules on the merits of the application.  Ex parte
Hargett, 819 S.W.2d 866 (Tex. Crim. App. 1991); Ex parte Noe, 646 S.W.2d 230 (Tex.
Crim. App. 1983).  In this case, the trial court did not address the merits of Robinson's
application.  The trial court did not issue a writ of habeas corpus, nor did the court conduct
an evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998). 
We hold that we have no jurisdiction over this appeal.  Accordingly, we dismiss the appeal
for want of jurisdiction.
	APPEAL DISMISSED.


 
						______________________________
							STEVE McKEITHEN
							         Chief Justice
 

Opinion Delivered February 27, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.